      Case 7:16-cv-01593-KMK Document 231 Filed 08/07/20 Page 1 of 1
       Case 7:16-cv-01593-KMK Document 232 Filed 08/07/20 Page 1 of 1



                 F'ELSENF'ELD
                        Steven Felsenfeld, Esq., Principal
      Tel.: (914) 844-4911, Fax: (914) 631-2005, Email: steve@felsenfeldlegal.com

                        ALL CORRESPONDENCE & SHIPPING TO:
                                   P.O. BOX 3094
                                 Ossining, NY 10562

                                               August 7, 2020
VIAECF
Hon. Kenneth M. Karas, D.J.
USDC-SDNY
300 Quarropas Street
White Plains, New York 10601

Re: Alves v. Affiliated, etc.: Case No. 16-CV-1593 (KMK/JCM)

Dear Judge Karas:

As you are aware, this office is cowisel to Defendants. On August 5, 2020, the Court
graciously endorsed my request for an extra day based upon Tropical Storm Isaias. I am
embarrassed to say, but somehow notwithstanding that I did not have electrical problems
on the 6th day of August, and have been up and diligently working to complete my task
since before 7:30 a.m. on that day; while I am edging much closer, as of this writing I
have yet to complete my efforts on my clients' behalf.

I reached out to your Chambers a few minutes ago with this upsetting and unprecedented
(for me), turn of events; and it was suggested I request a further day's extension which I
humbly pray his Honor to grant. Thankfully, I can offer that the dates presently set for
Opposition and/or Reply would not be impacted thereby.

The Court is respectfully thanked in advance for its consideration. hereof.

  Granted.                                     Respecttully submitted,
                                                        -1
                                                      ,'j
 So Ordered.




cc: Daniel Stafford, Esq./Nathaniel Charny, Esq.




             60 East 42nd Street, Suite 4600, Ne·w York. NY 1 OJ 65 - 212-485-984~
       ../-.../5 Hamilton Avenue, Suite 1102. fVhite Plains, NY 10601 - 914-220-8377
